Whereas the Fiscal of this Court, under instructions of the Attorney General of Puerto Rico, has filed a petition for disbarment against Attorney José A. Varona Pacheco, alleging “That on April 28, 1950 respondent José A. Varona Pacheco, *384together with others, was found guilty by the United States District Court for the District of Puerto Rico in criminal action No. 6596 of said court, of conspiracy, violation of Title 18, §§ 371, 472 and 473 of the United States Code, a felony, which implies moral depravation, consisting in conspiring to purchase, receive, transfer and exchange counterfeit bills of the United States, and with the intention that they be exchanged, published and put in circulation, as he is accused under charges Nos. 1 and 2 of said criminal action, and consequently he was sentenced on the first charge to imprisonment for a period of three years and four years on the second charge, sentences to be served consecutively, and which are final and unappealable as respondent has failed to appeal ...”
Whereas the aforesaid allegation of the Fiscal of this Court is supported by a certified copy of the information filed in the United States District Court for the District of Puerto Rico against José A. Varona Pacheco, as well as a certified copy of the sentence imposed on him by the Judge of said court and a certificate of the clerk of said United States District Court for the District of Puerto Rico, to the effect that the term to appeal from said sentence has expired, there having been no appeal therefrom.
Therefore, in view of § 9 of the Act providing for the organization of a Committee of Attorneys and counsellors -at-law to examine and report upon the moral qualifications of applicants for the practice of law before the courts of the-island of Puerto Rico, defining certain duties of attorneys, and for other purposes, approved March 11, 1909 and the applicable cases; it is ordered that the name of José A. Va-rona Pacheco be stricken from the roll of attorneys authorized to practice their profession in Puerto Rico. Notify with a copy of this order the party in interest and the insular courts in the usual manner.
It was so decreed by the Court as witness the signature of the Chief Justice.